Grant, J.
(after stating the facts). This evidence was incompetent. There was no connection whatever between the two former crimes and the one for which the respondent was on trial. There was nothing to. show that the larcenies for which he was then convicted were committed under circumstances similar to those in this case. Besides, the former crimes were not near in time to that of the crime here charged. This case is not within the rule of People v. Seaman, 107 Mich. 348 (65 N. W. 203, 61 Am. St. Rep. 326). In that case proof of other acts of abortion in the same place by the respondent was held admissible as bearing upon the intent or purpose with which the operation which resulted in death in .that case was performed. Neither is it within the rule laid down in People v. Henssler, 48 Mich. 49 (11 N. W. 804), where the respondent was charged with obtaining the indorsement of one Kline to a promissory note by false pretenses. *102Similar transactions with Kline were held competent, as tending to show a purpose or scheme on the part of respondent by which he could obtain money or an indorsement of Kline, and that ‘ ‘ from his success in making similar false representations to Kline on previous occasions he had reason to believe the representation which he was about to and did make in the present instance would mislead and deceive, and enable him to obtain the indorsement.” A felonious intent is an essential ingredient in the crime of larceny. It is, in fact, the gist of the offense. This is a clear case of introducing evidence of one crime to prove the commission of another. It is within the rule of People v. Jacks, 76 Mich. 218 (42 N. W. 1134); Lightfoot v. People, 16 Mich. 507; People v. Lonsdale, 122 Mich. 388 (81 N. W. 277); State v. Johnson, 38 La. Ann. 686; People v. Barnes, 48 Cal. 551; People v. Ascher, 126 Mich. 637 (86 N. W. 140). “To make one criminal act evidence of another, some connection must exist between them.” Swan v. Com., 104 Pa. St. 218. Illustrations of this principle will be found in the following authorities: Osborne v. People, 2 Parker, Cr. R. 583; Mason v. State, 42 Ala. 532; Copperman v. People, 56 N. Y. 591; Phillips v. People, 57 Barb. 353.
Reversed, and new trial ordered.
Montgomery, C. J., Hooker and Moore, JJ., concurred. Long, J., did not sit.